NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1349
                                       __________

                                 SANDRA RUMANEK,
                                              Appellant

                                             v.

                   INDEPENDENT SCHOOL MANAGEMENT INC.
                      ____________________________________

                    On Appeal from the United States District Court
                                for the District of Delaware
                              (D.C. Civil No. 1:12-cv-00759)
                    District Judge: Honorable Christopher C. Conner
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 8, 2021

               Before: MCKEE, SHWARTZ and MATEY, Circuit Judges

                           (Opinion filed: December 15, 2021)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Sandra Rumanek sued her former employer, Independent School Management,

Inc. (ISM). She lost at trial, and we affirmed the judgment. See Rumanek v. Indep. Sch.

Mgmt., Inc., 619 F. App’x 71, 80 (3d Cir. 2015) (per curiam). Rumanek filed a motion

for relief from judgment, invoking several parts of Federal Rule of Civil Procedure 60.

The District Court denied the motion; Rumanek appealed; and we granted ISM’s motion

for summary affirmance. See Rumanek v. Indep. Sch. Mgmt., Inc., 744 F. App’x 43, 46

(3d Cir. 2018) (per curiam).

       Two years later, Rumanek filed a motion for reconsideration, which the District

Court denied. Rumanek then filed a motion to amend her unsuccessful motion for

reconsideration, and the District Court denied that motion, too. The District Court

instructed Rumanek that it would “not entertain further filings, other than good-faith and

nonfrivolous motions authorized by the Fede Rules of Civil Procedure, in the above-

captioned action.” DC ECF No. 236 at 2. In addition, the District Court instructed its

Clerk of Court to again mark the case “CLOSED.” Id.

       Rumanek filed another motion for reconsideration, targeting several of the District

Court’s orders. The District Court did not rule on the new motion. Instead, it entered an

order on January 27, 2021, enjoining Rumanek “from further filing in the above-

captioned action.” DC ECF No. 242 at 2. The order observed that “Rumanek continues to

file frivolous motions and various other documents,” id. at 1, despite the District Court’s




                                             2
admonition against doing so. The order also enjoined Rumanek “from emailing the Clerk

of Court or the Chief Judge of this judicial district concerning the above-captioned

action.” Id. at 2. Rumanek appealed.1

       We have jurisdiction under 28 U.S.C. § 1291. The District Court’s January 27,

2021 order is reviewed for abuse of discretion. See In re Packer Ave. Assocs., 884 F.2d

745, 746-47 (3d Cir. 1989).

       The issue in this appeal is whether it was proper for the District Court to enter an

order enjoining Rumanek from filing anything further in the underlying case.2 In

conducting our review, we are looking for the presence of three things: (1) “exigent

circumstances, such as a litigant’s continuous abuse of the judicial process by filing

meritless and repetitive actions”; (2) “notice to the litigant to show cause why the

proposed injunctive relief should not issue”; and (3) narrow tailoring of the injunction “to

fit the particular circumstances of the case.” Brow v. Farrelly, 994 F.2d 1027, 1038 (3d

Cir. 1993).

       Brow’s second requirement is dispositive here. The District Court provided

Rumanek with no notice on the docket that her litigation conduct could merit a filing


1
 Rumanek appealed a virtually identical filing-injunction order entered in Rumanek v.
Fallon, DC Civ. No. 1:17-cv-00123 (D. Del). That appeal (C.A. No. 21-1348) is
addressed in a separately issued opinion.
2
  Rumanek’s request that we, in effect, review every order entered by the District Court is
neither timely nor appropriate. Furthermore, insofar as Rumanek has not challenged on
appeal the District Court’s order to the extent it restricted her email communications with
the District Court’s Clerk and Chief Judge, she has forfeited the right to do so. See M.S.
by & through Hall v. Susquehanna Twp. Sch. Dist., 969 F.3d 120, 124 n.2 (3d Cir. 2020).

                                             3
injunction. We acknowledge ISM’s requests for fees and costs under the District Court’s

Local Rules. See, e.g., DC ECF No. 218 at 20 (arguing that “Rumanek should be required

to pay ISM’s fees and costs in responding to her Rule 60 motions,” and requesting

generally “such other further relief as the Court deems just and proper”). But those

requests were hardly adequate substitutes—on their own or collectively—for notice of a

prospective filing injunction.

        The District Court, moreover, did not invite Rumanek to comment on the propriety

of a filing injunction before the injunction was imposed. A litigant facing a filing

injunction must be provided “some occasion to respond” to the potential restriction.

Gagliardi v. McWilliams, 834 F.2d 81, 83 (3d Cir. 1987) (per curiam). Unsurprisingly,

without notice of the injunction, an “occasion” for Rumanek to address it is absent from

the record.

        For those reasons, the District Court abused its discretion, and we must vacate its

January 27, 2021 order and remand for further proceedings consistent with this opinion.

See, e.g., id.; In re Oliver, 682 F.2d 443, 446 (3d Cir. 1982).3



3
  ISM’s attempt to distinguish Brow, Gagliardi, and Oliver—cases which counsel in favor of vacating a
filing-injunction order entered without notice—is unavailing. True, those cases involved filing injunctions
much broader than the case-specific one issued here. Cf. Brow, 994 F.2d at 1038; Gagliardi, 834 F.2d at
82; In re Oliver, 682 F.2d at 445. But the breadth of a filing injunction is germane to Brow’s narrow-
tailoring requirement, and to whether the notice actually given has sufficiently forecast for the litigant
the severity of the injunction imposed. Those issues are not before us; we are tasked with resolving the
comparatively simple question of whether Rumanek was provided any notice of a prospective filing
injunction. Answering in the negative, we merely apply the rule from Brow, Gagliardi, and Oliver that
notice of a filing injunction must precede its imposition.


                                                    4